 Case 3:15-cr-00041-GMG-RWT Document 55 Filed 10/15/20 Page 1 of 2 PageID #: 241
PROB 12A
(Rev. 5/02 WVN)

                                      United States District Court
                                                  for the
                                     Northern District of West Virginia

                                   Report on Offender Under Supervision

Name of Offender: Joseph Perry                                                   Case Number: 3:15CR41-1
Name of Sentencing Judicial Officer: The Honorable Gina M. Groh, Chief U. S. District Judge
Date of Original Sentence: February 1, 2016
Original Offense: Aiding and Abetting Attempted Possession With Intent to Distribute Heroin
Original Sentence: 32 months incarceration followed by three years supervised release
Type of Supervision: Supervised Release                    Date Supervision Commenced: August 28, 2018


                                     NON-COMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number          Nature of Non-Compliance

              1            Standard Condition No. 6: The defendant shall notify the probation officer at least
                           ten days prior to any change in residence or employment.

                           On October 7, 2020, the undersigned officer met with the defendant via Google
                           Duo. At that time, the defendant indicated he had quit his job. The defendant
                           failed to notify the undersigned officer of his employment status change as
                           required.

              2            Standard Condition No. 6: The defendant shall notify the probation officer at least
                           ten days prior to any change in residence or employment.

                           On October 7, 2020, the undersigned officer met with the defendant via Google
                           Duo. At that time, the defendant indicated his sister-in-law had moved into his
                           residence. The defendant failed to notify the undersigned officer of this change
                           as required.

U. S. Probation Officer Action/Recommendation:

          The term of supervision should be:

              X No action at this time. The defendant also failed to report leaving his Suboxone Treatment
                program. However, he remains compliant with the referral made by the undersigned officer
                for substance abuse counseling.
 Case 3:15-cr-00041-GMG-RWT Document 55 Filed 10/15/20 Page 2 of 2 PageID #: 242
Prob12A                                                            -2-                         Report on Offender Under Supervision




              He was verbally reprimanded for his lack of communication. The undersigned officer
              reviewed the conditions of supervision with the defendant as well.

              The probation office will continue to monitor the defendant's compliance with the conditions
              of supervised release. Any future violations will be promptly reported to the Court.

                                                                         Respectfully submitted,



                                                                         ____________________________________
                                                               By:       Angel D. Akers
                                                                         U. S. Probation Officer
                                                                         Date: October 14, 2020




                  No response is necessary unless the Court directs that additional action be taken as follows:

      Submit a Request for Modifying the Condition or Term of Supervision
      Submit a Request for Warrant or Summons
      Other
      No Response
   Concur with U. S. Probation Officer’s Recommendation


                                                                          ___________________________________
                                                                          Signature of Judicial Officer



                                                                            October 15, 2020
                                                                          ___________________________________
                                                                          Date
